DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US 4,952,068) in view of Kurosawa et al. (US 7,866,886).  Regarding claim 1, Flint discloses a bag comprising a front wall (10); a back wall (12) a mixing chamber (20 and optionally 18) between the front wall and the back wall; a first sidewall (the left side of 16 in Figs. 1 and 3); a second sidewall (right side of 16 in Figs. 1 and 3); and a port (24 or a portion thereof) positioned to provide access to the mixing chamber from the bottom of the chamber; wherein the first sidewall and the second sidewall comprises a plurality of straight sections oriented at non- parallel angles to a longitudinal axis of the mixing chamber, and wherein the angles of the straight sections of the first sidewall are different form angles of the straight sections of the second sidewall (see Figs. 1 and 3). Flint does not teach the closest protrusion to the port on each side being at different longitudinal distances from the port.  Kurosawa is relied upon for teaching different distances to the port as an alternative to the distances being the same (see Fig. 15A vs 15B).   Regarding claim 3, each of the first sidewall and the second sidewall comprises at least three distinct straight sections (see Figs. 1 and 3). Regarding claim 9, at least one of the first sidewall or the second sidewall comprises an additional straight section that is oriented parallel to the longitudinal axis of the mixing chamber (see Fig. 1). Regarding claim 10, a lateral width between the first sidewall and the second sidewall and perpendicular to a longitudinal axis of the mixing chamber increases as a distance from the port increases (see Fig. 1). Regarding claim 11, a lateral width between the first sidewall and the second sidewall and perpendicular to a longitudinal axis of the mixing chamber changes between an increasing width and a decreasing width as a distance from the port increases (see Fig. 1). Regarding claims 5-8, 21 and 22, Flint does not explicitly disclose numerical values for the angles of the sidewall section. However, Figs. 1 and 3 would have suggested the angles being in the claimed ranges to one of ordinary skill in the art.  Regarding claim 12, the bag further comprises a hanger feature (see Fig. 4) at an end of the mixing chamber opposite the port, the hanger feature configured for hanging the bag to support the bag. Regarding claim 13, a membrane covers the port wherein the membrane is configured to break to allow a flow through the port (see col. 6, lines 31-40). Regarding claim 14, Kurosawa further teaches utilizing a polymeric material (see specification starting at column 19 line 59).  Regarding claim 15, the first sidewall and the second sidewall comprises portions of the front wall and back wall that are sealed to each other (see col. 4, lines 8-21). 
Response to Arguments
Kurosawa is relied upon as teaching the addition limitations of the claims as currently amended.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774